FILED

".\
UNITED STATES DISTRICT COURT  l 6 

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District and
Bankruptcy Courts

Anthony Simmons, _ )
)
Plaintiff, )
)

v. ) Civil Action No. l6-167 (UNA)
)
U.S. District Court et al., )
)
Defendants. )

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The application will be granted and the complaint will be dismissed. See 28
U.S.C. § l9l5A (requiring dismissal of a prisoner’s case upon a determination that the complaint
fails to state a claim upon which relief may be granted).

Plaintiff is incarcerated at the Elkton Federal Correctional Institution in Lisbon, Ohio.
He sues the U.S. District Court for the Northem District of Illinois, the clerk of that court, and
U.S. District Judge Amy J. St. Eve. In the complaint captioned "42 U.S.C. § 1983 et. seq.,
Privacy Act, and State Law Claim and Complaint of Professional Malpractice, Negligence, &

Records Errors," plaintiff alleges that the court has maintained "inaccurate, incomplete, forgery,
irrelevant material," which Judge St. Eve has relied on in making adverse decisions. Compl. 111
l, 3. Plaintiff claims, among other wrongs, that the court "makes Policy by ‘standing orders’ and
who facilitates clerical misfilings and mislabellings [sic] if such is party to blame for the delay in
records and adverse decision Privacy Amendment cancellation request sought to date." Id. 1l4.
Plaintiff sues "the clerk [as] the record keeper with botched records," z`d. ll 3, and he surrnises

that "the Clerk of Court agency may be liable for delay of resolution at issue, through their
l

screening practice mislabeling, and not docketing.. pro se litigants’ motions for timely review," ia'.
11 29.

Plaintiff alleges that "[f]rom initiation of Court action to present, [he] has been ‘CRYING
FOUL-PLAY’ " to Judge St. Eve, "his counsel, and whoever would listen, that U.S. Attomeys
and investigators were record-rigging a fabricating evidence to frame him." Ia’. 11 13. He
mistakenly contends that this Court "has broad statutory and prudential oversight and supervision
authority over all acts and decisions of United States Corporate Officers, employees, and persons
probably because all of the master Human Resources" are located in the District of Columbia.

Ia'. 11 9. But this Court has the same authority as its sister court in lllinois. See 28 U.S.C. § 132
(Creation and composition of district courts); United States v. Choi, 818 F. Supp. 2d 79, 85
(D.D.C. 2011) (district courts "generally lack[] appellate jurisdiction over other judicial bodies,
and cannot exercise appellate mandamus over other courts.") (citing Lewz`s v. Green, 629 F.
Supp. 546, 553 (D.D.C.1986)); Fleming v. United States, 847 F. Supp. l70, 172 (D.D.C. 1994),
cert. denied 513 U.S. 1150 (1995) (noting that "[b]y filing a complaint in this Court against
federal judges who have done nothing more than their duty . . . Fleming has instituted a meritless
action") (applying District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);

Rooker v. Fidelity Trust C0., 263 U.S. 413, 415, 416 (1923)).

Notwithstanding the frivolous nature of the complaint’s allegations, the Court will
dismiss this action for three other reasons. First, the Privacy Act, 5 U.S.C. § 552a, does not
apply to ‘the courts of the United States.’ " iFuIIer-Avenl v. U.S. Prob. Ojj‘z`ce, 226 F. App'x 1, 2
(D.C. Cir. 2006) (citing 5 U.S.C. §§ 552a(a)(l), 552(f)(1), 551(l)(B)). Second, § 1983 creates a
private cause of action against a person acting under color of State law and, thus, does not apply

to the federal defendants sued here. Third, judges and clerks of court are absolutely immune
2

 

from lawsuits based on acts, as alleged here, taken in their official capacity. Sindram v. Sua'a,
986 F.2d 1459, 1460 (D.C. Cir. 1993). Hence, this case will be dismissed with prejudice. A

separate order accompanies this Memorandum Opinion.

   

1 rict Judge